 'In the Matter ofPHILIPMORRIS&Co.LTD., INC.,EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, LODGENo.10,PETI-TIONERCa-se No. 6-RC-28.-Decided August 25,1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board finds:1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, under the followingcircumstances :The Petitioner seeks to- represent approximately 50 machine ad-justers and machine fixers 1 at the Employer's 5 tobacco plants inRichmond, Virginia, serving these employees as a bargaining unitfrom an existing 5-plant production and maintenance unit of 2,400employees, currently represented by Tobacco Workers InternationalUnion, Local No. 203, AFL, herein called the Intervenor.The Inter-venor opposes this severance, predicating its opposition principallyupon three grounds : (a) that a currently existing agreement bars the1The termsadjusterandfixerare usedinterchangeably, althoughthe termadjusterisgenerally applied to those employeeswho maintain the machines in the stemmeries,and theterm fixeris generallyapplied tothose employees who maintain machines in the cigaretteand smoking-tobacco plantsHereinafter,except as particularly noted, the termfixerwillbe used to describeboth categories.79 N. L. R. B., No. 10.56 PHILIP MORRIS & CO. LTD., 'INC.57)resent proceeding; 2 (b) that fixers are not true craftsmen and con-sequently may not appropriately be subject to craft severance; and(c) that the interests of fixers lie with those of production workerswith whom they have been joined in a single unit over an 11-yearhistory of collective bargaining.The Employer takes no position onthe unit issue.Fixers are closely allied with two other categories of plant em-ployees, (1) production machine operators, and (2) machinists inthe machine shop.These are included, respectively, in the existingproduction and maintenance unit and in the existing machine-shopunit.3Fixers are responsible for maintaining, repairing, and adjusting aline of automatic machines used in the manufacture of tobacco prod-ucts and are run by machine operators. New parts for these machinesare, however, tooled and inserted by machine-shop employees.Whilethe machinists are for the most part headquartered in the machineshop, fixers are not confined to any particular area in the plant apartfrom production machine operators.The general working conditions of machine operators and fixers arealike.Fixers are drawn from the most efficient machine operatorswho demonstrate mechanical skill, and, in the event of a reduction infixer personnel, the fixer, under present contract conditions, may returnto his job of operator.There is, however, no interchange betweenfixers and machinists, who have bargained since 1941 in separate bar-gaining units.Fixers, as such, serve a 21-month apprenticeship before they earnthe maximum rates as fixers. Adjusters, as distinguished from fixers,serve a 3-year apprenticeship before they obtain the maximum rateas adjusters 4The Employer, however, asserts that 3 years is thetime necessary for a fixer to reach optimum efficiency.A machineoperator undergoes a 4- to 5-week training period, but does not attainmaximum efficiency on the machine until about 2 years thereafter.Machinists, on the other hand, in the machine shop undergo a regular4-year apprenticeship.2The Inteivenor contends that the collective-bargaining agreement entered into betweenthe Employer and the Intervenor on February 14, 1945, and amended November 5, 1945, toexpire January 31, 1949, is a bar to this proceeding In view of our dismissal on theground that the unit sought by the Petitioner is inappropriate, we find it unnecessary toresolve the contract-bar issue.8These two bargaining units were established as a result of consent elections conductedby the Regional Director on April 25, 1941. From 1937 to the date of the consent elections,production and maintenance employees at the Employer's Richmond plants, including ma-chine-shop employees, bargained as a single unit'The difference in the apprenticeship is alleged to be due to a "bargaining advantage"obtained for fixers which was, for some reason undisclosed by the record, not obtained foradjusters '58DECISIONSThe fixer'smechanical skill relatesstrictly to the maintenance ofautomatictobacco machines of which heis anexpert operator.Theskills ofa journeymanmachinist are not so narrowly applicable.Neither the fixer nor the machinist can do the other's work.Each isregardedby the Employer as equally skilled in his respective sphereof activities.From the foregoing facts, it appears that fixers are comparable toset-up menin other industries.They may make some use of the toolsin the machine shop, but they make no machine parts. They primarilyfix or adjust production machines so that the machines operate prop-erly in the production of tobacco products.Fixers are thus closelyrelated to machine operators and necessary to the continued operationof their machines. In the event of a reduction in fixer personnel,fixerstraditionally revert to their former jobs as operators.Ap-prentice training for fixers is not on a formal basis as it is for machin-ists.Although the machine operator may become a fixer after a 21-month training period, the Employer maintains that 3 years is thetime necessary for afixerto reach top efficiencyas such.In anearlier representation proceeding involving the Employer'sfixers, the Petitioner herein sought to severfixersfrom the productionand maintenanceunit,which included machineoperators, and torepresentfixers as apart of its existing machine-shop unit.TheBoard, although finding that "the fixers have a sufficient degree ofskill and cohesiveness to constitute a separate unit along craft lines,"nevertheless denied the severance and dismissed the petition, basing itsdecision in part on the further finding that "the fixer is in origin amachine operator and may revert to that status." 5On the basis of the present record, we are of the opinion that thefixers sought by the Petitioner do not constitute a sufficiently segre-gated craft group to warrant, in view of the long and successful his-tory of collecting bargaining on a plant-wide basis, severing themfrom the existing unit of production and maintenance workers, withwhom they have bargained jointly since 1937.Accordingly, we findthe proposed unit inappropriate.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.5Matter of Philip Morris t Co., Ltd., Inc.,70 N.L. R. B. 274, 279.